The appellant, Theresa Collins, sued Clifford W. Collins in the Circuit Court of Dade County, Florida, and by her amended declaration, in part, alleged that the plaintiff-appellant was granted an absolute divorce from the defendant-appellee on June 13, 1935, in the Supreme Court of Otsego County, New York, and the divorce judgment ordered the husband to pay the sum of $50.00 per week for her support and the maintenance of the children of the parties. It is further alleged that a final judgment was obtained against the husband in the Supreme Court of Otsego County, New York, on January 31, 1947, a copy of which is attached to the declaration and identified as Exhibit C. The final judgment was obtained in the New York Court after due process of law and service of process upon the defendant-appellee, as required by said court in the said action then pending between the parties and the plaintiff recovered of and from the defendant a judgment in the sum of $6,850.00, together with $10.00 costs, and execution was directed to issue; that said judgment is a valid and subsisting final judgment of said court remaining in full force and effect and has not been reversed, set aside, satisfied, superseded or appealed from and that the appellee has not paid the sums of money, or any part thereof, and refused so to do; that the judgment entered by the New York Court is a final money judgment.
The defendant-appellee demurred to the amended declaration upon grounds: (1) the declaration fails to state a cause of action; (2) the declaration fails to allege that the judgment sued on was final and not subject to modification; (3) that the cause of action sued upon is not entitled to full faith and credit under the Constitution of the United States and the State of Florida. The trial court sustained the demurrer and entered a final judgment for defendant below and plaintiff appealed.
The court below, in ruling upon the point raised by the demurrer, unquestionably was influenced by our holding in Lechner v. Lechner 154 Fla. 114, 16 So. (2) 816. This suit involved the enforcement, under the full faith and credit *Page 735 
clause of the Federal Constitution (1) of an alimony decree rendered under the provisions of Section 1170, Civil Practice Act of the State of New York in which the court retained the power to modify at any time, and (2) a final judgment for accumulated installments of alimony in the sum of $675.00 entered by the New York courts under Section 1171-b of the New York Civil Practice Act. We held in the Lechner case that the unpaid installments of alimony and the final judgment for alimony were each in the breast of the court and for this reason were subject at any time to the court's order of modification and therefore was lacking in finality and not enforceable under the full faith and credit clause.
The final judgment for alimony sued upon in the case at bar was entered in the New York court under Section 1171-b of the Civil Practice Act of New York. Since the adoption of our opinion and judgment in Lechner v. Lechner, supra, other jurisdictions have ruled upon the finality, power of modification and enforceability of similar final judgments entered under Section 1171-b of the Civil Practice Act supra. On this appeal we are requested, in light of these recent rulings by other jurisdictions, to re-examine, in part, the conclusion reached in the Lechner case as to finality, power of modification and enforceability under the full faith and credit clause of the judgment entered under said Section 1171-b.
The following cases throw light on the point at issue: Griffin v. Griffin, 327 U.S. 220, 66 S.Ct. 556, 90 L.Ed. 635; Barber v. Barber, 323 U.S. 83, 65 S.Ct. 137, 89 L.Ed. 82, 157 A.L.R. 163; Appel v. Appel, 65 N.E.2d 153, 78 Ohio App. 53; Cukor v. Cukor, 114 Vt. 456, 49 A.2d 206; Durlacher v. Durlacher, 123 F.2d 70. The weight of authority now sustains the view that a final judgment for alimony entered under Section 1171-b of the Civil Practice Act by the courts of the state of New York is final, not subject to modification, and is enforceable under the full faith and credit clause of the Federal Constitution, and to this extent we recede from and modify our opinion and judgment in Lechner v. Lechner, supra. The order sustaining the demurrer by the trial court was correct under Lechner v. Lechner prior to this order of modification. *Page 736